Appeal from Circuit Court, Bibb County; L. S. Moore, Judge.
O. S. Burke, Jr., Centerville, for appellant.
MacDonald Gallion, Atty. Gen., and John A. Lockett, Jr., Asst. Atty. Gen., for the State.
LIVINGSTON, Chief Justice.
This is a companion case to 2 Div. 521, styled Hannon v. State of Alabama, 226 So.2d 90. The cases were consolidated and tried together on one record. They are identical as to the sentences of the court. The briefs filed in each case are identical. Therefore, on authority of 2 Div. 521, decided by this Court on August 14, 1969, this case is due to be, and is, affirmed.
Affirmed.
LAWSON, MERRILL and HAR-WOOD, JJ., concur.